Citation Nr: 1621118	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-22 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease prior to February 18, 2009.

2.  Entitlement to a rating in excess of 60 percent for total left knee arthroplasty since June 1, 2010, exclusive of periods of a temporary total rating.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1996 to July 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was before the Board in February 2013, at which time it was remanded for additional development.  Therein, the Board found that a claim  of entitlement to TDIU had been reasonably raised and was within its jurisdiction.  The TDIU claim was also remanded for additional development.  After the issuance of an October 2013 supplemental statement of the case, these matters have been remitted to the Board for further appellate review.

In November 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the electronic claims file.

In April 2013, the Agency of Original Jurisdiction (AOJ) issued a rating decision wherein it granted a 60 percent for the Veteran's service-connected left knee total arthroplasty effective June 1, 2010 to September 30, 2010, and from November 1, 2010.  The AOJ also granted a 100 percent rating from September 30, 2010 to November 1, 2010 for convalescence following a left knee surgical procedure.  Additionally, in a December 2014 rating decision, the RO granted a temporary total rating for convalescence following revision of left knee arthroplasty, effective from May 27, 2014 to July 1, 2015, after which a 60 percent rating was assigned.  The Board has modified the claims on appeal to reflect the April 2013 and December 2014 rating decisions.

The issues of entitlement to a rating in excess of 60 percent for total left knee arthroplasty and entitlement to TDIU will be addressed in the REMAND portion   of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

Prior to February 18, 2009, the Veteran's service-connected left knee degenerative joint disease was manifested by symptoms including pain, stiffness, and crepitus, with full extension and, at worst, 60 degrees of flexion.


CONCLUSION OF LAW

Prior to February 18, 2009, the criteria for a rating in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  § 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in April 2008.

Additionally, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports. 

The Board also notes that actions requested in the prior remand as pertinent to this issue have been undertaken.  In this regard, the AOJ obtained VA treatment records dated since March 2008.  Thereafter, the AOJ issued a supplemental statement of the case in an October 2013.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action       is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge identified the issue to the Veteran, and the Veteran testified as to treatment history, symptomatology, and functional impairment associated with his service connected condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating

In March 2008, the Veteran submitted a claim for an increased rating for his left knee disabilities.  In the August 2008 rating decision, the RO continued the 10 percent rating assigned to the Veteran's left knee degenerative joint disease under Diagnostic Code 5260 and the separate 20 percent rating for residuals of left knee arthroscopic surgery, with partial medial and lateral meniscectomy assigned under Diagnostic Code 5258.  Thereafter, the Veteran perfected an appeal only as to the issue of entitlement to a rating in excess of 10 percent for his service-connected   left knee degenerative joint disease.  As the Veteran did not appeal the 20 percent rating assigned for residuals of left knee arthroscopic surgery, with partial medial and lateral meniscectomy, symptomatology associated with meniscal impairment    (such as locking, instability, subluxation, giving way, etc.) cannot be considered in evaluating his arthritis.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown,           8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

On March 7, 2008, the Veteran underwent arthroscopic surgery on his left knee.  The Veteran has already applied and been granted a temporary total evaluation     for convalescence following this procedure, effective from March 7, 2008 to 
May 1, 2008.  Given that the maximum rating has already been assigned, further consideration as to an increased rating for this period is moot.

After May 1, 2008 and prior to February 18, 2009, the 10 percent rating for the Veteran's left knee degenerative joint disease was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Degenerative arthritis is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, which provides, in pertinent part, that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the knee to 5 degrees; a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent rating is assigned for extension limited to 15 degrees; a 30 percent rating is assigned for extension limited to 20 degrees; a 40 percent rating is assigned for extension limited to 30 degrees; and a 50 percent rating is assigned for extension limited to 45 degrees.  Id.

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2015).

A precedent opinion of the VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

In July 2008, the Veteran underwent a VA examination to ascertain the severity     of his service connection left knee degenerative joint disease.  Range of motion testing demonstrated that the Veteran was able to achieve left knee extension to zero degrees and left knee flexion to 70 degrees, both with passive and active motion.  

A June 30, 2008 VA treatment report demonstrated that the Veteran endorsed medial and patellofemoral pain that was worse with "hard work."  The Veteran also endorsed decreased lateral patellar sensation and swelling with "hard work," as well as popping.  Objective findings were: antalgic gait, wearing a knee sleeve, mild or trace effusion, and atrophy.  The assessment was "stable procedure [with] lower extremity weakness."

The July 2008 examiner reviewed the Veteran's treatment history, including prior surgical procedures.  The Veteran is noted as always requiring a left knee brace for walking.  During range of motion testing, the Veteran endorsed pain beginning and ending at 70 degrees.  Further, after repeat range of motion testing, the Veteran's left knee flexion was limited by an additional 10 degrees, to 60 degrees; the Veteran's  left knee extension remained to zero degrees.  The examiner found that pain was the factor responsible for the additional impairment.  Beyond this additional limitation of flexion, the Veteran did not report pain, fatigue, weakness, or incoordination.  The examiner found no ankylosis, no clicks or snaps, but observed grinding and crepitus.  The diagnosis was residuals of surgical arthroscopy left knee with partial and lateral medial meniscectomy.  The examiner stated that the Veteran experienced decreased mobility and problems with lifting and carrying.  Further, with respect to activities    of daily living, the examiner stated that the Veteran's left knee disability severely affected his ability to do chores, shop, exercise, and recreate; moderately affected his ability to travel, bathe, dress, and toilet; and prevented participating in sports; but, did not affect his ability to eat or groom.

A July 22, 2008 VA physical therapy consultation report showed that the Veteran's functional mobility was scored 7/7, which represented complete independence.  His gait was described as antalgic, with decreased stance time on his left lower extremity and decreased knee flexion.  The assessment indicated that the Veteran had good strength, but continues to experience limited range of motion and pain.  No specific range of motion test results were provided.

According to an August 14, 2008 VA physical therapy note, the Veteran was working hard to increase left knee function.  He endorsed pain of 4 to 5/10, and that he had started a walking program.  After manual therapy, the assessment stated that the Veteran had "done well" in increasing knee flexion and that he tolerated the treatment well.

In a September 2008 notice of disagreement, the Veteran asserted that he was required to wear a left knee brace to prevent movement because it is not steady and it is weak following the surgical procedure.  

During a September 22, 2008 VA surgery clinic orthopedic visit the Veteran  endorsed pain when standing or bending.  A physical examination revealed     effusion, no increased warmth, and crepitus and pain with motion.  Left knee range   of motion was from zero degrees of extension to 95 degrees of flexion.  He was ambulating with an antalgic gait with a brace on.  He was given a left knee injection of viscosupplementation for his osteoarthritis.  According to a VA kinesiotherapy consultation report that day, the Veteran endorsed chronic left knee pain of 5/10, which increased with activity or weight-bearing.  The Veteran reported having an orthosis that was "worn out."  The Veteran was observed to be ambulatory, but with an antalgic gait.  He was provided a hinged, wrap-around knee orthosis.  

The Veteran returned on September 29, 2008, October 6, 2008, October 20, 2008, and October 27, 2008 for additional left knee injections.  The Veteran stated that the injections did not improve his pain level.

According to a November 20, 2008 VA surgery clinic orthopedic note, the Veteran complained of ongoing left knee pain.  Physical examination revealed that the Veteran's left knee was moderately swollen.  The assessment included a plan to discuss undergoing total left knee arthroplasty.

A December 4, 2008 VA surgery clinic orthopedic note demonstrated that conservative measure to treat the Veteran's left knee degenerative joint disease   had proved ineffective.  Despite being cautioned, the Veteran wanted to pursuant  
 to the total left knee arthroplasty.  The procedure was scheduled for February 18, 2009.  A brief physical examination revealed some swelling, left knee range of motion limited by pain, and grinding.

Upon review of the record, the Board finds that an evaluation in excess of 10 percent for left knee degenerative joint disease is not warranted prior to February 18, 2009.  As noted above, to warrant a higher rating, the evidence must reflect flexion limited  to 30 degrees or extension limited to 10 degrees or more.  However, the evidence of record dated prior to February 18, 2009 shows that the Veteran's left knee flexion was limited, at worst, to 60 degrees, which is consistent with a zero percent rating under Diagnostic Code 5260.  Moreover, the Veteran was shown during the period to have full extension (zero degrees).  Even with consideration of the Veteran's lay statements and functional impairment, the Board finds that the Veteran's disability picture does not more nearly approximate findings consistent with flexion limited to 30 degrees   or extension limited to 10 degrees or more.  Rather, the 10 percent rating assigned in the absence of compensable limitation of motion adequately addresses the objective findings, subjective complaints, and functional impairment.  Accordingly, entitlement to a higher rating under Diagnostic Code 5260 or 5261 is not warranted during the period prior to February 18, 2009.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a; see DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  Additionally, as the Veteran's extension has not been limited to a compensable level (10 degrees or more), entitlement to a separate rating under Diagnostic Code 5261 is not warranted.  See VAOPGCPREC 9-2004.

The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Moreover, he is separately compensated for meniscal symptomatology for his left knee, and has received temporary total ratings during convalescence from his surgeries.  Thus,      his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration is not warranted.

In sum, the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's service-connected left knee degenerative joint disease for the period prior to February 18, 2009.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent prior to February 18, 2009 for left knee degenerative joint disease is denied.



REMAND

In February 2013, the Board remanded the Veteran's claim of entitlement to an increased rating for his service-connected left knee total arthroplasty (previously evaluated as left knee degenerative joint disease), in part, to provide him with a VA examination.  The Veteran was scheduled for and underwent a VA examination in March 2013 in order to assess the severity of this disability.

In an April 2016 brief, the Veteran's representative asserts that the March 2013 VA examination is too remote to adequate assess the severity of the Veteran's left knee total arthroplasty.  In May 2014, the Veteran underwent a left knee arthroplasty revision.  The admitting diagnosis was "failed left total knee arthroplasty."

Since the May 2014 surgical procedure, the Veteran has not undergone a VA examination to assess the current severity of his service-connected left knee total arthroplasty.  

Additionally, subsequent to the issuance of the most recent supplemental statement of the case, which is dated in October 2013, pertinent evidence has been associated with the electronic claims file without a contemporaneous waiver of AOJ review.  Among this evidence is the May 2014 operative report concerning the revision of the Veteran's left knee total arthroplasty.  As such, a remand is warranted so that the AOJ may consider this evidence in the first instance.  38 C.F.R. §§ 19.37, 20.1304 (2015).

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the claims being remanded herein.  Accordingly, the Board finds that remanding the TDIU claim is required for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have recently treated him for his left knee disability.  After securing any necessary releases, the AOJ should request any records identified that have not already been associated with the electronic claims file.  Additionally, the AOJ should obtain ongoing VA treatment records.  If any requested records are unavailable, the AOJ should annotate the file and the Veteran should be notified.

2.  The AOJ should schedule the Veteran for a VA knee examination to determine the current severity of his left knee total arthroplasty.  The electronic claims file must be thoroughly reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted, including range of motion testing of the left knee, and all findings should be reported in detail.  The examiner should indicate the impact of the Veteran's left knee disability on his occupational functioning.

3.  After the above has been completed to the extent possible, the AOJ should review the record.  If the benefits sought on appeal remain denied, the AOJ should provide the Veteran and his representative a supplemental statement of the case and be given the opportunity to respond thereto.  The AOJ should then return the appeal  to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


